DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to claims 4 and 13, applicant argues that Marsousi is referring to multi-resolution image feature maps for object detection and discrimination which does not have anything to do with upscaling textures to save space or converting hardware incompatible textures. Applicant states that the motivation stated to downscale, instead of upscale, a texture based on the non-texture image detection and discrimination technique of Marsousi is legally infirm and examiner does not explain why a PHOSITA seeking to upscale textures to save space and render them hardware-compatible would resort to an image reference to downscale images for object detection. As stated previously, examiner notes that texture in Marsousi is one of the elements in the feature map, and also notes that while object detection/discrimination is not discussed explicitly in Fuller, Fuller does discuss determining shapes in the texture to improve quality (see, for example, p. 4, sections 0042-0043). Thus, structure in a texture is still a concern for Fuller, and identification of objects would appear to be useful in this case. As explained in the rejection, one skilled in the art would look to the downscaling of Marsousi, because it improves determination and detection. For example, col. 9, lines 15-29 of Marsousi discusses using the downscaled image to determine an overall shape of an occupant, while other scales are better for determining other characteristics.  
Applicant further argues that the usage of "texture" in Marsousi has nothing to do with how texture is used in computer graphics. Examiner disagrees, noting that texture in computer graphics is related to giving a surface particular characteristics. The skin texture in Marsousi also relates to characteristics of a surface. Applicant argues that determining the shape of an occupant of a car bears no technical connection to computer graphics textures. However, as noted above, Fuller is also concerned with shape determination. Regardless of what the shape determination is used for in Marsousi, general teachings regarding shape determination would appear to be useful and compatible with texture references such as Fuller. Applicant argues that Marsousi advises that more refined definitions of the occupant are obtained not with lower resolution images, but instead with higher resolution images. Examiner notes that Marsousi discusses particular uses for each resolution, specifically highlights the advantage of using multiple resolutions rather than just a highest resolution, and also mentions the improved computational efficiency that comes with processing lower resolution imagery. 
As to claims 19 and 20, applicant argues that Simske upscales an input image by self-training to obtain a higher resolution image, but there seems to be no reason why the PHOSITA implementing a texture processing technique as in Fuller should be motivated to use Simske’s technique. Examiner notes that image pyramids and MIP-maps are closely related concepts, each being structures that contain multiple resolutions of an image so as to match a required size and scale of that image. Further, as stated in the rejection, the motivation to use training on a library of uncompressed images is to improve overall quality of an upsampled image. Applicant argues that the image pyramid in Simske is not the same thing as a full set of mipmaps, noting that mipmaps cannot be said to be not power-of-two multiples of each other, as required by Simske in order to allow for multiple base frequencies. Examiner notes that the ratios “may” include non-power-of-two multiples (section 0013 of Simske), making clear that an embodiment with traditional power-of-two multiples, as would occur in a mipmap, is also within the scope of Simske’s disclosure. Applicant argues that examiner applies a novel theory of patentability in which it is alleged that the non-mipmap Simske would read on a mipmap since it has the same multum in parvo characteristics. To clarify, mipmaps are named such because they contain many versions of an image at different resolutions in one structure, hence they contain “much in little” or “multum in parvo”, which is shortened to “mip” in the art. Image pyramids are also single structures that contain many versions of an image at different resolutions, and thus have the same multum in parvo characteristics that a texture mipmap has.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (U.S. Publication 2019/0304140) in view of Ha (U.S. Publication 2021/0074052).

As to claim 1, Fuller discloses at least one processor (p. 1, section 0006) configured with instructions to:
receive at least a first data structure representing at least one computer graphic texture, the first data structure having a first resolution (p. 3, sections 0029-0031; p. 4, section 0044; p. 5, section 0055; an application with textures, which reads on a data structure, is downloaded; a MIP map of a first resolution is received);
process the first data structure to generate a second data structure representing the computer graphic texture, the second data structure having a second resolution different from the first resolution (p. 3, section 0034-p. 4, section 0035; p. 4, section 0038; p. 6, sections 0059-0060; higher resolution texture maps are generated using the source textures using a machine learning model; a data structure in an application can include many types of texture blocks, including normal data blocks and roughness data blocks; the upscaling takes one block of image data and converts it to 4, such as going from 512x512 to 1024x1024), wherein processing the first data structure to generate the second data structure comprises:
processing reflectance data in the computer graphic texture using a first machine learning (ML) model to generate an output represented in the second data structure (p. 2, section 0022; the model processes data into a second structure usable by a GPU; reflectance data is characterized in a light map or in data about particular content types like metal, and thus the model trained for any of these maps would read on the first model processing reflectance data);
process albedo data in the computer graphic texture using a second ML model to  generate an output represented in the second data structure (p. 2, section 0022; albedo data characterizes diffuse lighting characteristics, and thus the model trained for the “diffuse” texture type would read on the second model processing albedo data);
and use the second data structure to render an object on at least one display (p. 5, section 0052; p. 6, section 0066).
Fuller discloses roughness and normal textures as noted above. Fuller does not expressly disclose, but Ha does disclose processing normal data and roughness data in the computer graphic texture together using a third ML model to generate an output represented in the second data structure (fig. 3; fig. 4; p. 4, sections 0067-0068; p. 4, section 0073-p. 5, section 0074; the normal data and the glossiness data, which would read on “roughness” data since it characterizes the same variable in an inverse manner, are processed together using the same neural network/machine learning model). The motivation for this is to render 3D scenes under various rendering conditions through a realistic simulation. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fuller to process normal data and roughness data in the computer graphic texture together using a third ML model to generate an output represented in the second data structure in order to render 3D scenes under various rendering conditions through a realistic simulation as taught by Ha.

As to claim 2, Fuller discloses that the first data structure comprises a mipmap (p. 3, sections 0029-0031; p. 3, section 0034).

As to claims 3 and 12, Fuller discloses wherein the first resolution is lower than the second resolution (p. 3, sections 0029-0031; p. 3, section 0034).

As to claims 5 and 14, Fuller discloses wherein the computer graphic texture comprises physically based rendering and materials (PBR) data (p. 4, section 0038; textures used can be for physical rendering and materials, such as metals, wood, bark, etc.)

As to claims 6 and 15, Fuller discloses wherein the first data structure is compressed using block compression (BCn), wherein n is an integer (p. 4, section 0043; p. 7, section 0075).

As to claims 7 and 16, Fuller discloses wherein the first data structure comprises an input mipmap and the second data structure comprises a mipmap that is one mip level higher than the input mipmaps (p. 3, sections 0029-0031; p. 3, section 0034-p. 4, section 0036; p. 5, section 0055; p. 6, section 0059; the first structure can be the second largest MIP map while the second can be the largest MIP map).

As to claims 8 and 17, Fuller discloses wherein the input mipmap comprises a tail mipmap (p. 3, sections 0029-0031; p. 3, section 0034-p. 4, section 0036; p. 5, section 0055; p. 6, section 0059; the mipmaps loaded include a low level mipmap and lower resolution versions but not the largest mipmap, reading on a tail).

As to claim 10, Fuller discloses an assembly comprising at least one processor (p. 1, section 0006) configured with instructions executable to:
receive a first mipmap (p. 3, sections 0029-0031; p. 4, section 0044; p. 5, section 0055; an application with textures, which reads on a data structure, is downloaded; a MIP map of a first resolution is received); 
and generate a second mipmap from the first mipmap (p. 3, section 0034-p. 4, section 0035; p. 6, sections 0059-0060; a higher resolution texture map is generated using the first map using neural networks; the upscaling takes one block of image data and converts it to 4, such as going from 512x512 to 1024x1024) at least in part by:
processing reflectance data in the computer graphic texture using a first machine learning (ML) model to generate an output represented in the second mipmap (p. 2, section 0022; the model processes data into a second structure usable by a GPU; reflectance data is characterized in a light map or in data about particular content types like metal, and thus the model trained for any of these maps would read on the first model processing reflectance data);
process albedo data in the computer graphic texture using a second ML model to  generate an output represented in the second mipmap (p. 2, section 0022; albedo data characterizes diffuse lighting characteristics, and thus the model trained for the “diffuse” texture type would read on the second model processing albedo data).
Fuller discloses roughness and normal textures (p. 4, section 0038; texture blocks can include normal data blocks and roughness data blocks), and generating mipmaps as noted above. Fuller does not expressly disclose, but Ha does disclose processing normal data and roughness data in the computer graphic texture together using a third ML model to generate an output represented in a second data structure (fig. 3; fig. 4; p. 4, sections 0067-0068; p. 4, section 0073-p. 5, section 0074; the normal data and the glossiness data, which would read on “roughness” data since it characterizes the same variable in an inverse manner, are processed together using the same neural network/machine learning model). The motivation for this is to render 3D scenes under various rendering conditions through a realistic simulation. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fuller to process normal data and roughness data in the computer graphic texture together using a third ML model to generate an output represented in a second data structure in order to render 3D scenes under various rendering conditions through a realistic simulation as taught by Ha.

As to claim 11, Fuller discloses wherein the second mipmap is generated from the first mipmap using a machine learning engine (p. 2, section 0022; p. 2, section 0024; p. 3, section 0034-p. 4, section 0037; a machine learning model is used to generate second compressed mipmap).

As to claim 18, Fuller discloses wherein the first compressed mipmap comprises at least a first block comprising normal data and at least a second block comprising roughness data, and the instructions are executable to generate the second mipmap comprising at least four blocks of normal data and four blocks of roughness data (p. 4, section 0038; p. 6, section 0060; texture blocks processed by one machine learning model/neural network can include normal and roughness data; the upscaling takes one block of image data and converts it to 4, such as going from 512x512 to 1024x1024).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Marsousi (U.S. Patent 10,725,438). 

As to claim 4, Fuller discloses an assembly comprising at least one processor (p. 1, section 0006) configured with instructions to:
receive at least a first data structure representing at least one computer graphic texture, the first data structure having a first resolution (p. 3, sections 0029-0031; p. 5, section 0055; a data structure with a MIP map of a first resolution is received);
process the first data structure using at least one neural network (NN) to generate a second data structure representing the computer graphic texture, the second data structure having a second resolution different from the first resolution (p. 3, section 0034-p. 4, section 0035; p. 6, section 0059; a higher resolution texture map is generated using the first map using neural networks); 
and use the second data structure to render an object on at least one display (p. 5, section 0052; p. 6, section 0066).
Fuller does not disclose, but Marsousi does disclose wherein the first resolution is higher than the second resolution (col. 9, lines 15-29; a neural net is used reduce resolution of a feature map/texture by a factor of 2). The motivation is to improve detection and discrimination accuracy. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fuller to have the first resolution is higher than the second resolution in order to improve detection and discrimination accuracy as taught by Marsousi. 

As to claim 13, see the rejection to claim 4.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Simske (U.S. Publication 2013/0028538).

As to claim 19, Fuller discloses a method comprising accessing at least one machine learning (ML) engine and upscaling or downscaling a texture using the ML engine for rendering an object on a computer display (p. 3, section 0034-p. 4, section 0035; p. 4, section 0038; p. 5, section 0052; p. 6, section 0059; a higher resolution texture map is generated from a lower resolution texture map using the machine learning engine and rendered to an application on a display). Fuller discloses training with textures as images as noted above. Fuller does not disclose, but Simske does disclose wherein the ML engine is trained at least in part using a library of uncompressed images, at least some of the uncompressed images being compressed to establish a next mip level down to render a compressed mipmap with mipmaps being successively compressed to render a full set of mipmaps for each input non-compressed image, rendering a ground truth set of data on which the ML engine is trained (p. 1, section 0010-p. 2, section 0013; levels of a multi-resolution image pyramid, which would read on a mipmap since it has the same multum in parvo characteristics, are generated by compressing/downsampling more detailed views to render a ground truth set for training; error is determined between the ground truth and generated/predicted levels). The motivation for this is to improve overall quality of an upsampled image (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fuller to have an ML engine trained at least in part using a library of uncompressed images, at least some of the uncompressed images being compressed to establish a next mip level down to render a compressed mipmap with mipmaps being successively compressed to render a full set of mipmaps for each input non-compressed image, rendering a ground truth set of data on which the ML engine is trained in order to improve overall quality of an upsampled image as taught by Simske.

As to claim 20, Fuller discloses a method comprising using at least a first neural network (NN) to process at least one first material attribute type in the texture and using at least a second NN to process at least one second material attribute type in the texture (p. 3, section 0034-p. 4, section 0035; p. 4, section 0038; p. 6, section 0059; a higher resolution texture map is generated using the first map using neural networks; different neural networks, including at least a first and second, are used for different types of source material textures; for example, one could be for albedo and another could be for roughness, or one could be for metal and another could be for wood).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612